         Case 1:18-cv-04921-PGG-KHP Document 108 Filed 03/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 03/01/2019
-----------------------------------------------------------------X

SPARROW FUND MANAGEMENT LP,
                                                Plaintiff,                          SCHEDULING ORDER

                             -against-                                           18-cv-04921 (PGG) (KHP)

MIMEDX GROUP, INC., ET AL.,

                                                Defendants.


-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

           On February 28, 2019 the parties appeared telephonically for an Initial Case

Management Conference. After review of the pleadings and consultation with the parties, the

following scheduling order is entered pursuant to Rule 16 of the Federal Rules of Civil

Procedure:

           Pleadings and Parties. The parties may amend the pleadings1 or join additional parties

until April 19, 2019.

           Discovery. All fact discovery and expert discovery shall be completed by June 28, 2019.

Defendant Parker H. Petit will submit initial disclosures, but will be exempt from more onerous

discovery in light of this Court’s Report and Recommendation concluding that Defendant Petit

should be dismissed from this action. (Dkt. No. 84.)

           Settlement Conference. A settlement conference will be held on May 30, 2019 at 11:00

a.m. in Courtroom 17D. Corporate parties must send the person with decision-making




1
    All proposed amendments must be consistent with Hon. Paul G. Gardephe’s orders in this action.
     Case 1:18-cv-04921-PGG-KHP Document 108 Filed 03/01/19 Page 2 of 2



authority to settle the matter to the conference. The parties are instructed to complete the

Settlement Conference Summary Report and prepare pre-conference submissions in

accordance with the Judge Parker’s Individual Rules of Practice. Pre-conference submissions

must be received by the Court no later than May 23, 2019 by 5:00 p.m.

       Discovery Disputes. The parties shall follow the Court’s Individual Procedures with

respect to any discovery disputes. See http://nysd.uscourts.gov/judge/Parker.

        Summary Judgment Motion. Any party that wishes to file a motion for summary

judgment shall file a pre-motion letter with the Hon. Paul G. Gardephe by no later than July 12,

2019 in accordance with Judge Gardephe’s Individual practices. See

http://www.nysd.uscourts.gov/judge/Gardephe.



Dated: March 1, 2019
       New York, New York
                                            SO ORDERED.



                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge




                                               2
